 



Exhibit 10.1
AMENDMENT NO. 4
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment (“Amendment”) is made and entered into as of August 30, 2007 by
and between American Team Managers (“ATM”) and Specialty Underwriters’ Alliance,
Inc., and amends the Partner Agent Program Agreement (“Agreement”) entered into
by the parties on May 1, 2004, as amended. Any terms defined in the Agreement
and used herein shall have the same meaning in this Amendment as in the
Agreement. In the event that any provision of this Amendment and any provision
of the Agreement are inconsistent or conflicting, the inconsistent or
conflicting provision of this Amendment shall be and constitute an amendment of
the Agreement and shall control, but only to the extent that such provision is
inconsistent or conflicting with the Agreement. Any capitalized terms not
defined herein shall be defined as in the Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

  1.  
SUA Insurance Company, a wholly owned subsidiary of Specialty Underwriters’
Alliance, Inc., shall be added as a party to this Agreement.
    2.  
Exhibit B-2 attached hereto shall be added to the Agreement and shall be used
for all profit sharing calculations for Profit Sharing Periods beginning after
January 1, 2007 (“Effective Date”). Under Exhibit B-2, Profit Sharing Years 2005
and 2006 shall be treated as one year for purposes of calculating the Annual
Profit Share for Profit Sharing Year 2007 and thereafter. All profit sharing
calculations for Profit Sharing Years prior to 2007 shall continue to be
calculated in accordance with Exhibit B to the original Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
SUA INSURANCE COMPANY

         
By:
Name:
  /s/ William S. Loder
 
William S. Loder    
Title:
  Senior Vice President and    
 
  Chief Underwriting Officer    

AMERICAN TEAM MANAGERS

         
By:
  /s/ Chris Michaels    
Name:
 
 
Chris Michaels    
Title:
  CEO    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
PROFIT SHARING SCHEDULE
The Profit Sharing Due to Partner Agent will be calculated using the following
Tables:
Table I

Annual Profit Share
Profit Sharing Year [   ]

         
Premium
         
1. Eligible Earned Premium before write off for Profit Sharing Year
  $                       
 
       
2. Premium Written Off
  $                       
 
       
3. Eligible Earned Premium
(Line 1 minus Line 2)
  $                       
 
       
Expenses
       
 
       
4. Losses and ALAE Incurred for Profit Sharing Year
  $                       
 
       
5. TPA Claims Fee for Profit Sharing Year
  $                       
 
       
6. Claims Charge for Profit Sharing Year
  $                       
 
       
7. IBNR Charge for Profit Sharing Year
  $                       
 
       
8. Commissions Incurred for Profit Sharing Year
  $                       
 
       
9. Taxes, Licenses and Fees for Profit Sharing Year
  $                       
 
       
10. Operating Charge
  $                       
 
       
11. Dividends Incurred for Profit Sharing Year
  $                       
 
       
12. Expense Total (Sum of Lines 4, 5, 6, 7, 8, 9, 10 and 11)
  $                       
 
       
Profit Sharing Year Result
       
 
       
13. Profit Sharing Year Result
(Line 3 minus line 12)
(Can be negative)
  $                       
 
       
14. Profit Sharing Factor
                         *
 
       
15. Profit to be Shared before Accelerated Quarterly Profit Share
(Line 13 times Line 14)
(Can be negative)
  $                       
 
       
16. Accelerated Quarterly Profit Share (cumulative)
  $                       
 
       
17. Profit to be Shared (Line 15 minus Line 16)
  $                       
 
       
18. Payout Factor
                         %
 
       
19. Result (Line 17 times Line 18)
       
(Can be Negative)
  $                       

 

2



--------------------------------------------------------------------------------



 



Based on this Table, the Partner Agent’s Combined Ratio is                     %
(line 12 divided by line 3). The maximum Profit Sharing due the Partner Agent
will be limited to 5% of Eligible Earned Premium per Profit Sharing Year.
*Profit Sharing Factor shall be equal to 5/7 multiplied by 50% for Combined
Ratios below 100% and 50% for Combined Ratios greater than or equal to 100%.
A minimum total Eligible Written Premium of twenty million dollars ($20,000,000)
and minimum Eligible Written Premium of five million dollars ($5,000,000) for
each program must be achieved during the Profit Sharing Year to be paid out
under the profit sharing calculation. The profit sharing calculation will be
completed regardless of whether Partner Agent meets its minimum requirements.

 

3



--------------------------------------------------------------------------------



 



Table II

Quarterly Profit Share
Profit Sharing Quarter [ ]

         
Premium
       
 
       
1. Eligible Earned Premium before write off
  $                       
 
       
2. Premium Written Off
  $                       
 
       
3. Eligible Earned Premium
(Line 1 minus Line 2)
  $                       
 
       
Expenses
         
4. Losses and ALAE Incurred
  $                       
 
       
5. TPA Claims Fee
  $                       
 
       
6. Claims Charge
  $                       
 
       
7. IBNR Charge
  $                       
 
       
8. Commissions Incurred
  $                       
 
       
9. Taxes, Licenses and Fees
  $                       
 
       
10. Operating Charge
  $                       
 
       
11. Dividends Incurred
  $                       
 
       
12. Expense Total (Sum of Lines 4, 5, 6, 7, 8, 9, 10 and 11)
  $                         
Profit Sharing Year Result
       
 
       
13. Profit Sharing Result
(Line 3 minus line 12)
(Can be negative)
  $                       
 
       
14. Profit Sharing Factor
                        _ *
 
       
15. Profit to be Shared (Line 13 times Line 14)

  $                       
(Can be negative)
       

Profit to be Shared shall be calculated on a cumulative year to date basis.
Based on this Table, the Partner Agent’s Combined Ratio is                     %
(line 13 divided by line 3). The maximum Profit Sharing due the Partner Agent
will be limited to 2% of Eligible Earned Premium per Profit Sharing Quarter.
*Profit Sharing Factor shall be equal to 2/7 multiplied by 50%.

 

4



--------------------------------------------------------------------------------



 



Defined Terms Used in Table I and Table II

A.  
“Accelerated Quarterly Profit Share” shall mean Profit to be Shared based on
calculation in Table II.

B.  
“Claims Charge” shall be a designated amount determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year.

C.  
“Combined Ratio” shall mean the ratio of Expense Total to Eligible Earned
Premium.

D.  
“Commissions Incurred” shall include the direct commissions and policy fees (if
included in Eligible Earned Premium) incurred by Company for the Profit Sharing
Year, relating to Eligible Earned Premium. Additionally, Company shall add to
such total any amounts or expenses of Partner Agent which Company agrees to
reimburse, assume, or share.

E.  
“Dividends Incurred” shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company.

F.  
“Eligible Earned Premium” shall mean direct premium earned for Profit Sharing
Year less earned premium ceded (less ceding commission earned) for reinsurance.

G.  
“Eligible Written Premium” shall mean direct premium written for Profit Sharing
Year.

H.  
“Expense Total” shall mean the sum of the following: Losses and ALAE Incurred
for Profit Sharing Year; TPA Claims Fee for Profit Sharing Year; Claims Charge
for Profit Sharing Year; IBNR Charge for Profit Sharing Year; Commissions
Incurred for Profit Sharing Year; Taxes, Licenses and Fees for Profit Sharing
Year; Operating Charge; and Dividends Incurred for Profit Sharing Year.

I.  
“Final Profit Sharing Quarter” shall mean the Profit Sharing Quarter in which
this Agreement is terminated.

J.  
“Final Profit Sharing Year” shall mean the Profit Sharing Year in which this
Agreement is terminated.

K.  
“IBNR Charge” shall be determined solely by Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company less losses for IBNR ceded.

L.  
“Losses and ALAE Incurred” shall be direct losses and expenses incurred (paid
plus case reserves) less Losses and ALAE Incurred ceded for reinsurance by
Company on claims reported for the Profit Sharing Year relating to Eligible
Earned Premium, excluding unallocated loss adjustment expense, plus any extra
contractual or bad faith payments or reserves.

M.  
“Operating Charge” shall be a designated amount for the current Profit Sharing
Year. Operating Charge shall be determined solely at Company’s discretion and
shall be based on the operating expenses of Company not included in any of the
line items described herein.

N.  
“Payout Factor” shall be calculated according to the following chart for Table
I:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              5 Years  
1st Valuation
    20 %
2nd Valuation
    40 %
3rd Valuation
    60 %
4th Valuation
    80 %
5th Valuation
    100 %

 

5



--------------------------------------------------------------------------------



 



O.  
“Premium Written Off” shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.

P.  
“Profit Sharing Quarter” shall mean a calendar quarter, with the Initial Profit
Sharing Quarter beginning on January 1, 2007.

Q.  
“Profit Sharing Year” shall mean January 1 to December 31, except for the
initial Profit Sharing Year which shall be from the Effective Date to
December 31.

R.  
“Taxes, Licenses and Fees” shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Earned Premium.

S.  
“TPA Claims Fee” shall be third party claims fees incurred by Company on behalf
of the Partner Agent for the current Profit Sharing Year.

T.  
“Valuation Date” shall mean June 30 of each year for each Profit Sharing Year
and sixty (60) days following each Profit Sharing Quarter. Except as otherwise
set forth below, Company shall continue providing calculations for each Profit
Sharing Year through the June 30 of each successive year following termination
of this Agreement, the Final Profit Sharing Year, or until the parties mutually
agree in writing to close the calculations for a particular Profit Sharing Year
or Profit Sharing Years.

 

6



--------------------------------------------------------------------------------



 



Timing of Calculation of Profit Sharing Due

A.  
If Partner Agent meets the Minimum Eligible Written Premium requirements for
profit sharing, Company shall calculate Profit Sharing Due to Partner Agent for
the applicable profit sharing period based on Company’s records. Such
calculation shall be provided to Partner Agent sixty (60) days after each the
Valuation Date for each Profit Sharing Year.

B.  
Each Annual Profit Sharing calculation will include a separate re-calculation of
each prior Profit Sharing Year. Re-calculations for each prior Profit Sharing
Year will be as of the current Valuation Date, and will be made utilizing the
formula set forth in Table I. Each Profit Sharing Quarter calculation will be
cumulatively adjusted for Profit to be Shared calculated on Table II for prior
Profit Sharing Quarters.

C.  
Provided that all premium or other amounts due Company shall have been received
by Company, within sixty (60) days after completion of the calculation of Profit
Sharing Due, Company shall pay the amount of Profit Sharing Due to Partner Agent
for the applicable profit sharing period.

 

7



--------------------------------------------------------------------------------



 



Term and Termination
These profit sharing schedules will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year and Final Profit
Sharing Quarter under this Agreement will be the Profit Sharing Periods ending
as of the effective date of termination.
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII (D), Company shall provide no further Profit Sharing calculations.
General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.


 

8